June 30, 2006


Mr. Brian L. Gibson
Gibson & Associates, P.L.L.C.
P.O. Drawer 148
Groesbeck, TX 76642


Ms. Kathleen French Dow
Buenger & Associates
3203 Robinson Drive
Waco, TX 76706


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. Charles Buenger
Buenger & Associates
3203 Robinson Drive
Waco, TX 76706


Mr. Bill Boyd
Boyd Veigel, P.C.
P. O. Box 1179
McKinney, TX 75070


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

RE:   Case Number:  03-0878
      Court of Appeals Number:  10-02-00261-CV
      Trial Court Number:  25,682-B

Style:      JUDY TOOKE AND EVERETT TOOKE D/B/A TOOKE AND SONS AND D/B/A
      NATURE'S WAY ORGANIC LANDSCAPING
      v.
      THE CITY OF MEXIA

      Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced  cause.   The  Motion  for  Court  to  Take
Judicial Notice is granted.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri Roessler     |
|   |Ms. Peggy Murray Hill   |
|   |Ms. Barbara E. Rosenberg|
|   |                        |
|   |The Honorable Craig T.  |
|   |Enoch                   |
|   |Mr. B. Craig Deats      |
|   |Mr. Eric Weisberg       |